Exhibit EXECUTION VERSION FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as of January 14, 2009, among RENTECH ENERGY MIDWEST CORPORATION, a Delaware corporation (“Borrower”), RENTECH, INC., a Colorado corporation (“Holdings”), the Lenders and the Agents (each as defined below) is entered into in connection with the Credit Agreement referred to in the first recital below. RECITALS WHEREAS, Borrower and Holdings are parties to that certain Amended and Restated Credit Agreement, dated as of June 13, 2008 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”; unless otherwise defined herein, terms defined in the Credit Agreement and used herein shall have the meanings given to them in the Credit Agreement), among Borrower, Holdings, the banks, financial institutions and other entities party to the Credit Agreement as lenders (the “Lenders”), Credit Suisse, Cayman Islands Branch, as administrative agent (in such capacity, the “Administrative Agent”) and as collateral agent (in such capacity, the “Collateral Agent”); WHEREAS, as of the date hereof, Borrower has requested from Administrative Agent certain amendments and waivers with respect to, inter alia, (i) the mandatory prepayment requirements under Section 2.10(a) of the Credit Agreement and (ii) the Minimum Liquidity Threshold requirement under Section 6.16 of the Credit Agreement. WHEREAS, the Lenders and Agents have agreed to amend and waive certain provisions under the Credit Agreement to the extent set forth herein and subject to the terms and conditions set forth in this Amendment. NOW, THEREFORE, in consideration of the premises made hereunder, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: Section 1.Amendment of Section 1.01 of the Credit Agreement.Section 1.01 of the Credit Agreement is hereby amended by amending and restating the following definitions: “Applicable Margin” shall mean, for any day with respect to any Loan, (a) accruing interest at the Alternate Base Rate, 9.0% per annum, or (b) accruing interest at the Adjusted LIBO Rate, 10.0% per annum. “Cash Outlay” shall have the meaning assigned to such term in Section 2.10(a). “Deferral Facility” shall have the meaning assigned to such term in Section 2.10(f). “Deferral Interest Rate” shall have the meaning assigned to such term in Section 2.10(f). “Fee Letter” shall mean, collectively, each of the Fee Letters dated May 30, 2008, June 13, 2008, and January 14 , 2009 (the “January 2009 Fee Letter”) among the Borrower, the Administrative Agent, and an affiliate of the Administrative Agent. “First Amendment
